Citation Nr: 0517962	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  97-29 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established service 
connection for PTSD and assigned a 50 percent disability 
rating.  The case was remanded for additional development in 
July 1998 and September 2003.

The Board notes a June 2003 VA outpatient treatment report 
shows the veteran stated he had submitted a claim for 
unemployability to the Pensacola, Florida, VA Vocational 
Rehabilitation and Education (VR&E) office.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claim for individual unemployability, in general, is 
not inextricably intertwined with an increased rating claim 
as the matter does not necessarily require a specific 
disability rating for consideration.  See Vettese v. Brown, 7 
Vet. App. 31, 35 (1994).  The Board finds, however, that this 
matter should be referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in April 2004.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2004).  

In this case, the veteran contends his service-connected PTSD 
is totally disabling.  The Board notes this disability was 
last evaluated by VA compensation and pension examination by 
a licensed clinical psychologist in May 1999.  That examiner 
noted global assessment of functioning (GAF) score of 68 for 
the veteran's PTSD and found the impairment was mild.  The 
Board notes, however, that this finding was disputed by a VA 
mental health care provider in a July 1999 social work note.  
An April 2002 psychometric evaluation, apparently requested 
by the Pensacola VR&E office to assess employment and 
vocational rehabilitation ability, reported that the 
veteran's severe PTSD was a significant barrier to 
employment.  Subsequent VA outpatient treatment records note 
GAF scores in the range from 43 to 50.  In light of the 
inconsistent medical evidence of record and apparent 
existence of pertinent VR&E records, the Board finds 
additional development is required prior to appellate review.

Accordingly, this matter is REMANDED for the following:  

1.  The veteran's VA Vocational 
Rehabilitation and Education (VR&E) file 
should be obtained and associated with 
his claim file.

2.  Thereafter, the veteran should be 
scheduled for an examination by a 
psychiatrist for an opinion as to the 
current nature and extent of his service-
connected PTSD.  The examiner should 
discuss the extent to which this disorder 
has resulted in any occupational 
impairment.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should reconcile 
any opinions given with the other 
evidence of record and provide a complete 
rationale.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


